DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 14-18, and 21-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonkohara (U.S. 2014/0015119).
Regarding Claim 1, Bonkohara discloses an integrated circuit assembly, comprising: 
a substrate (substrate 10, Figure 1); 
a first integrated circuit device electrically attached to the substrate (first IC 11c, Figure 1); 
a second integrated circuit device electrically attached to the first integrated circuit device (second IC 11b, Figure 1); 
at least one first level channel between the substrate and the first integrated circuit device and/or at least one second level channel between the first integrated circuit device and the second integrated circuit device (first channel of IC 11c, second channel of IC 11b, Figure 1); and 
a heat dissipation device attached to the substrate which defines a fluid chamber, wherein the at least one first level channel and/or the at least one second level channel is open to the fluid chamber (heat dissipation device 12, Figure 1).
Regarding Claim 8, Bonkohara further discloses at least one conduit connecting the first level channel and the second level channel (conduit S, Figure 1).
Regarding Claim 9, Bonkohara further discloses at least one conductive pillar electrically coupling the second integrated circuit and the substrate (pillars of chip 11c or pillars 18b or 18c, Figure 1).
Regarding Claim 10, Bonkohara further discloses a third integrated circuit device electrically attached to the second integrated circuit device with at least one third level channel between the second integrated circuit device and the third integrated circuit device (third IC device 11a, third level channel of third IC device 11a, Figure 1).
Regarding Claim 14, Bonkohara further discloses at least one conduit connecting the second level channel and the third level channel (conduit S, Figure 1).
Regarding Claim 15, Bonkohara further discloses at least one conductive pillar electrically coupling the third integrated circuit and the first integrated circuit (pillars of chip 11b or pillars 18a or 18b, Figure 1).
Regarding Claim 16, Bonkohara further discloses that the heat dissipation device includes an input port extending from a second surface of a main body of the heat dissipation device to the first surface of the main body of the heat dissipation device, and an output port extending from the first surface of the main body of the heat dissipation device to the second surface of the main body of the heat dissipation device (input 13, output 14, Figure 1).
Regarding Claim 17, Bonkohara further discloses a heat transfer fluid disposed in the fluid chamber of the heat dissipation device (fluid L, Figures 1, Paragraph 31).
Regarding Claim 18, Bonkohara discloses an electronic system, comprising: 
a housing (housing 12, Figure 1); 
a substrate in the housing (substrate 10, Figure 1); 
a first integrated circuit device electrically attached to the substrate (first IC 11c, Figure 1); 
a second integrated circuit device electrically attached to the first integrated circuit device (second IC 11b, Figure 1); 
at least one first level channel between the substrate and the first integrated circuit device and/or at least one second level channel between the first integrated circuit device and the second integrated circuit device (first level channel 11c, second level channel 11c, Figure 1); and 
a heat dissipation device attached to the substrate which defines a fluid chamber, wherein the at least one first level channel and/or the at least one second level channel is open to the fluid chamber (heat dissipation device 12, Figure 1).
Regarding Claim 21, Bonkohara further discloses at least one conduit connecting the first level channel and the second level channel (conduit S, Figure 1).
Regarding Claim 22, Bonkohara further discloses at least one conductive pillar electrically coupling the second integrated circuit and the substrate (pillars of chip 11c or pillars 18b or 18c, Figure 1).
Regarding Claim 23, Bonkohara further discloses a third integrated circuit device electrically attached to the second integrated circuit device with at least one third level channel between the second integrated circuit device and the third integrated circuit device, wherein the third level channel is open to the fluid chamber of the heat dissipation device (third IC device 11a, third level channel of third IC device 11a, Figure 1).
Regarding Claim 24, Bonkohara further discloses at least one conduit connecting the second level channel and the third level channel (conduit S, Figure 1).
Regarding Claim 25, Bonkohara further discloses at least one conductive pillar electrically coupling the third integrated circuit and the first integrated circuit (pillars of chip 11b or pillars 18a or 18b, Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonkohara (U.S. 2014/0015119) as applied to claim 1 above, further in view of Yamaji (U.S. 7,015,572).
Regarding Claim 2, Bonkohara discloses the limitations of Claim 1 but does not explicitly disclose that at least one first level channel is formed in a first underfill material disposed between the substrate and the first integrated circuit device. Yamaji discloses a similar device wherein a first level channel is formed in a first underfill material disposed between a substrate and a first integrated circuit device (substrate 101, first device 102, first channel 105, underfill 104, Figures 1a-c). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least one first level channel in a first underfill material disposed between the substrate and the first integrated circuit device in Bonkohara in view of Yamaji in order to suppress bump-connection failure, protect against bump corrosion, achieve efficient cooling, and form a very compact and efficient cooling system (Yamaji, Column 6, Lines 1-38).
Regarding Claim 3, Bonkohara in view of Yamaji further discloses that the first underfill material surrounds at least one interconnect, wherein the at least one interconnect electrically connects the first integrated circuit device and the substrate (Yamaji, underfill 104, interconnect 103, Figures 1a-c).
Regarding Claim 4, Bonkohara in view of Yamaji further discloses that the at least one first level channel is formed between adjacent interconnects (Yamaji, interconnects 103, channel 105, Figures 1a-c).
Regarding Claim 5, Bonkohara discloses the limitations of Claim 1 but does not explicitly disclose that at least one second level channel is formed in a second underfill material disposed between the first integrated circuit device and the second integrated circuit device. Yamaji discloses a similar device wherein second level channel is formed in a second underfill material disposed between a first integrated circuit device and a second integrated circuit device (first device 102, second device 102, second channel 105, underfill 104, Figures 1a-c). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least one second level channel in a second underfill material disposed between the first integrated circuit device and the second integrated circuit device in Bonkohara in view of Yamaji in order to suppress bump-connection failure, protect against bump corrosion, achieve efficient cooling, and form a very compact and efficient cooling system (Yamaji, Column 6, Lines 1-38).
Regarding Claim 6, Bonkohara in view of Yamaji further discloses that the second underfill material surrounds at least one interconnect and wherein the at least one interconnect electrically connects the first integrated circuit device and the second integrated circuit device (Yamaji, underfill 104, interconnect 103, Figures 1a-c).
Regarding Claim 7, Bonkohara in view of Yamaji further discloses that the at least one second level channel is formed between adjacent interconnects (Yamaji, interconnects 103, channel 105, Figures 1a-c).
	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonkohara (U.S. 2014/0015119) as applied to claim 10 above, further in view of Yamaji (U.S. 7,015,572).
Regarding Claim 11, Bonkohara discloses the limitations of Claim 10 but does not explicitly disclose that at least one third level channel is formed in a third underfill material disposed between the second integrated circuit device and the third integrated circuit device. Yamaji discloses a similar device wherein a third level channel is formed in a third underfill material disposed between a second integrated circuit device and a third integrated circuit device (second device 102, third device 102, third channel 105, underfill 104, Figures 1a-c). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least one third level channel in a third underfill material disposed between the second integrated circuit device and the third integrated circuit device in Bonkohara in view of Yamaji in order to suppress bump-connection failure, protect against bump corrosion, achieve efficient cooling, and form a very compact and efficient cooling system (Yamaji, Column 6, Lines 1-38).
Regarding Claim 12, Bonkohara in view of Yamaji further discloses that the third underfill material surrounds at least one interconnect, wherein the at least one interconnect electrically connects the second integrated circuit device and the third integrated circuit device (Yamaji, underfill 104, interconnect 103, Figures 1a-c).
Regarding Claim 13, Bonkohara in view of Yamaji further discloses that the at least one third level channel is formed between adjacent interconnects (Yamaji, third channel 105, interconnects 103, Figures 1a-c).
	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonkohara (U.S. 2014/0015119) as applied to claim 18 above, further in view of Yamaji (U.S. 7,015,572).
Regarding Claim 19, Bonkohara discloses the limitations of Claim 18 but does not explicitly disclose that at least one first level channel is formed in a first underfill material disposed between the substrate and the first integrated circuit device. Yamaji discloses a similar device wherein a first level channel is formed in a first underfill material disposed between a substrate and a first integrated circuit device (substrate 101, first device 102, first channel 105, underfill 104, Figures 1a-c). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least one first level channel in a first underfill material disposed between the substrate and the first integrated circuit device in Bonkohara in view of Yamaji in order to suppress bump-connection failure, protect against bump corrosion, achieve efficient cooling, and form a very compact and efficient cooling system (Yamaji, Column 6, Lines 1-38).
Regarding Claim 20, Bonkohara discloses the limitations of Claim 18 but does not explicitly disclose that at least one second level channel is formed in a second underfill material disposed between the first integrated circuit device and the second integrated circuit device. Yamaji discloses a similar device wherein second level channel is formed in a second underfill material disposed between a first integrated circuit device and a second integrated circuit device (first device 102, second device 102, second channel 105, underfill 104, Figures 1a-c). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least one second level channel in a second underfill material disposed between the first integrated circuit device and the second integrated circuit device in Bonkohara in view of Yamaji in order to suppress bump-connection failure, protect against bump corrosion, achieve efficient cooling, and form a very compact and efficient cooling system (Yamaji, Column 6, Lines 1-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunschwiler et al. (U.S. 2018/0076113) discloses a fluid cooling channel between two stacked chips.
Eid et al. (U.S. 2019/0393193) discloses a fluid cooling channel in the underfill between stacked chips.
Eid et al. (U.S. 2019/0393131) discloses a fluid cooling channel in the underfill between stacked chips.
Takeda (U.S. 2014/0254099) discloses a fluid cooling channel in the underfill between stacked chips.
Wan et al. (U.S. 2020/0211927) discloses a fluid cooling channel in the underfill between stacked chips.
Arana et al. (U.S. 7,592,697) discloses a fluid cooling channel in the underfill between stacked chips.
Brunschwiler et al. (U.S. 8,363,402) discloses a fluid cooling channel in the underfill between stacked chips.
Collin et al. (U.S. 9,589,874) discloses a fluid cooling channel in the underfill between stacked chips.
Taniguchi et al. (U.S. 9,711,433) discloses a fluid cooling channel in the underfill between stacked chips.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891